Durham, J.
(dissenting) — In a misguided attempt to afford relief to the injured Plaintiffs in this case, the majority misconstrues the childhood sexual abuse statute and eviscerates statute of repose protections for religious, community and other organizations. The majority’s rule tolls the statute of limitation under RCW 4.16.340 not just for suits against the abuser, but for suits against an organization that negligently failed to prevent the abuse. It further tolls the statute of limitation for claims against a church brought by the parents of a victim, even if the parents were aware of the abuse at the time it occurred. The majority’s approach exposes organizations to a perpetual *742threat of liability for negligent omissions that occurred ten, twenty or thirty years ago. Because this broad reading is contrary to the clear statutory language, I respectfully dissent.
I
Abusive relationships, by their very nature, often depend on concealment, emotional blackmail, threats, and an imbalance of power. See Rosemarie Ferrante, Note, The Discovery Rule: Allowing Adult Survivors of Childhood Sexual Abuse the Opportunity for Redress, 61 Brook. L. Rev. 199, 205-07 (1995). Even if victims recognize that they have been abused, the unique character of the relationship between victims and the abuser may prevent victims from connecting the abuse to the resulting emotional harm within the statute of limitation. In enacting RCW 4.16.340, the Washington Legislature recognized that the abuser/ victim relationship often prevents a victim from acknowledging the abuse or making a connection between the abuse and resulting injuries. See Laws of 1991, ch. 212 (finding that victims may be unable to understand or make the connection between the abuse and the emotional damage it causes).
RCW 4.16.340 extends the statute of limitation, thereby allowing victims of childhood sexual abuse to sue their abusers within three years of the discovery of an injury caused by the abuse, even if that discovery should occur decades later. It provides, in part:
(1) All claims or causes of action based on intentional conduct brought by any person for recovery of damages for injury suffered as a result of childhood sexual abuse shall be commenced within the later of the following periods:
(a) Within three years of the act alleged to have caused the injury or condition;
(b) Within three years of the time the victim discovered or reasonably should have discovered that the injury or condition was caused by said act; or
*743(c) Within three years of the time the victim discovered that the act caused the injury for which the claim is brought:
(5) As used in this section, “childhood sexual abuse” means any act committed by the defendant against a complainant who was less than eighteen years of age at the time of the act and which act would have been a violation of chapter 9A.44 RCW or RCW 9.68A.040 or prior laws of similar effect' at the time the act was committed.
RCW 4.16.340 (emphasis added).
Recognizing both the unambiguous statutory language and the underlying rationale for the statute, the Courts of • Appeals have repeatedly and consistently held that RCW 4.16.340 covers only those suits brought by a victim against an abuser. See Jamerson v. Vandiver, 85 Wn. App. 564, 934 P.2d 1199, review denied, 133 Wn.2d 1005 (1997); Funkhouser v. Wilson, 89 Wn. App. 644, 950 P.2d 501 (1998); E.R.B. v. Church of God, 89 Wn. App. 670, 950 P.2d 29 (1998); C.J.C. v. Corporation of the Catholic Bishop, 88 Wn. App. 70, 943 P.2d 1150 (1997).
Nonetheless, the majority overturns this precedent and applies the statute to a claim brought by the parents of a victim against a religious organization that employed the abuser. To support its position, the majority argues that the phrase “based on intentional conduct” in subsection (1) was inserted by the Legislature in order to extend the statute’s coverage to claims sounding in negligence. According to the majority, “based on” means that the intentional conduct serves as a “foundation” for the lawsuit. Under the majority’s interpretation, a negligence claim is based on intentional conduct where the intentional conduct serves as the “gravamen” of the complaint. Majority at 709.
After concluding that the statute applies to negligence claims, the majority uses this conclusion to extend the statute’s application to suits against nonabusers. Although subsection (5) defines childhood sexual abuse as “any act committed by the defendant against a complainant,” the *744majority overlooks this language in order to “harmonize” subsection (5) with subsection (1). Majority at 712. The majority argues that because negligence claims are allowed under subsection (1), the statute must apply to suits against non-abusers who negligently failed to prevent the abuse. This is true because the claims against an abuser would necessarily be grounded only on the abuser’s intentional conduct. The majority thus concludes that the limitations of subsection (5) do not affect the scope of the statute. However, disregarding language in a section of a statute in order to reconcile it with the previous analysis of a different section does not “harmonize” the two sections.
In fact, it is only when all of the sections of the statute are read in conjunction that we gain a complete picture of RCW 4.16.340. When one replaces the term “childhood sexual abuse” in subsection (1) with its definition in subsection (5), the statute would read as follows: “All claims or causes of action based on intentional conduct brought by any person for recovery of damages for injury suffered as a result of” “any act committed by the defendant against a complainant who was less than eighteen years of age at the time of the act and which act would have been a violation of chapter 9A.44 RCW” RCW 4.16.340(1), RCW 4.16.340(5).
Applying the statutory definition of “childhood sexual abuse” unambiguously shows that the statute covers only suits based on unlawful abuse perpetrated by the defendant. The plain language of the statute states that it encompasses “claims . . . brought ... for injury suffered as a result of ... [a sex offense] committed by the defendant against a complainant.” RCW 4.16.340(1),(5). Nothing in the statute’s language indicates that it extends to suits brought against a defendant whose agent committed the unlawful acts. Similarly, the plain language of the statute precludes the inference that the statute applies to suits brought by the parents of the victim. For a cause of action to be brought under RCW 4.16.340, the defendant of the lawsuit must have abused the complainant.
Contrary to the majority’s strained interpretation, the purpose of the “based on” language is to ensure that the *745statute of limitation will be tolled for all causes of action brought by the victim against the abuser for the abuser’s intentional conduct. The Legislature recognized that a victim may bring several different types of claims against her abuser, i.e., assault, battery, intentional infliction of emotional distress). The statutory language operates to extend coverage to all of these varied claims.
Legislative history bolsters this reading. The Legislature repeatedly describes RCW 4.16.340 as tolling the statute of limitation for suits brought against the abuser. The Final Bill Report, which tallies votes and summarizes the Bill as enacted into law states that:
The statute of limitations is changed to allow victims of childhood sexual abuse an additional three years from the date of discovery of the abuse to bring an action for civil damages against the abuser for intentional sexual abuse.
1988 Final Legislative Report, 50th Wash. Legis., Reg. Sess. 146 (emphasis added). The exact same language is used in the Senate Bill Report 6305, which states that the act tolls the statute of limitation for suits “against the abuser.” Senate Comm, on Law and Justice, S.B. Rep. 6305, at 1 (emphasis added). Likewise, the House Bill Report states that:
A cause of action for intentional childhood sexual abuse must be commenced within three years ....
H.B. Rep. ESSB 6305, at 2 (1988). Where a cause of action is for intentional abuse as described in the House Bill Report, the intentional abuse must serve as an element of the claim. Finally, the “Fact Sheet on Legislation” that was circulated with the bill explains:
No public benefit supports a rule that shields childhood sexual abusers from the consequences of their conduct. . . . The hope is that this legislation, along with providing victims of childhood sexual abuse with a remedy, will have a chilling effect on potential abusers.
“Fact Sheet on Legislation Applying the Discovery Rule to *746Civil Suits Brought by Adult Survivors of Childhood Sexual Abuse,” S.B. Rep. 6305 (1988) (emphasis added) (prepared by Jana Mohr, representing Patti Barton).
This court looks to a bill’s legislative reports to determine the legislative intent. See Covell v. City of Seattle, 127 Wn.2d 874, 887, 905 P.2d 324 (1995) (“This court has sanctioned recourse to final legislative reports as an aid in determining legislative intent.”); Biggs v. Vail, 119 Wn.2d 129, 134, 830 P.2d 350 (1992) (if statute ambiguous, look to extrinsic aids such as final legislative reports); Kadoranian v. Bellingham Police Dep’t, 119 Wn.2d 178, 185, 829 P.2d 1061 (1992) (referring to a quotation from the Final Legislative Report as “the express legislative intent” of the act). See also Buchanan v. Simplot Feeders Ltd. Partnership, 134 Wn.2d 673, 680, 952 P.2d 610 (1998); Noble Manor Co. v. Pierce County, 133 Wn.2d 269, 277-78, 943 P.2d 1378 (1997); Brown v. City of Yakima, 116 Wn.2d 556, 562, 807 P.2d 353 (1991).
The legislative intent is clear and comports with the explicit statutory language. RCW 4.16.340(5) defines childhood sexual abuse as an act “committed by the defendant against a complainant” because the Legislature intended to limit the act’s scope to suits brought by a victim against the abuser.
Despite this clear statement of intent, the majority inexplicably finds this legislative history to be “inconclusive.” Majority at 713 n.6. As support for this assertion, it points to a report by the Northwest Women’s Law Center recommending that the Act apply “to civil suits alleging negligent and/or intentional torts.” See “Proposed Legislation Regarding the Statute of Limitations for Civil Suits Brought by Adult Survivors of Incest or Childhood Sexual Abuse,” S.B. Rep. 6305 (1988). However, an interest group’s recommendation regarding how the final bill should read does not render an uncontroverted statement of legislative intent inconclusive.
Other states have interpreted similarly worded statutes as allowing only claims against the abuser. Rhode Island’s *747statute is identical to ours in all relevant respects. It tolls the statute of limitation for “[a]ll claims or causes of action based on intentional conduct . . . .” and defines sexual abuse as any illegal sexual act “committed by the defendant against a complainant.” R.I. Gen. Laws § 9-l-51(a), (e) (1997). In Kelly v. Marcantonio, 678 A.2d 873, 875-76 (R.I. 1996), a woman who was abused by her father brought a negligence claim against her mother for failing to prevent the abuse. The Rhode Island Supreme Court dismissed the plaintiffs claim, limiting the application of the statute to causes of action against the perpetrator of the abuse. It held that the statute, by definition, applies only where the defendant of the tort suit committed the sex offense. Kelly, 678 A.2d at 877.
Likewise, California has held that an analogous law tolls the statute of limitation for only those claims brought against the abuser. In Debbie Reynolds Prof'l Rehearsal Studio v. Superior Court, 25 Cal. App. 4th 222, 30 Cal. Rptr. 2d 514 (1994), the court held that the California Civil Proceeding Code’s definition of childhood sexual abuse as “any act committed by a defendant against a plaintiff” clearly limits application of the statute to suits brought by the victim against her abuser. Reynolds, 25 Cal. App. 4th at 231.
The majority declines to adopt the reasoning of these courts and instead follows the analysis of the Montana Supreme Court. In Werre v. David, 275 Mont. 376, 913 P.2d 625 (1996), the Montana Supreme Court allowed a negligence claim against the employer of an abuser to be brought under Montana’s statute tolling the limitation period for claims relating to childhood sexual abuse. However, Montana should not serve as a role model for this court’s interpretation of RCW 4.16.340 because the Montana law defines childhood sexual abuse differently. Montana’s statute defines childhood sexual abuse as “any act committed against a plaintiff.” Mont. Code Ann. § 27-2-216(3) (1997). In contrast, the Rhode Island and California cases are instructive because, like Washington, Rhode Island and *748California define childhood sexual abuse as any act committed by the defendant against the complainant. The very language that is dispositive in determining the scope of RCW 4.16.340 is missing from the Montana statute.
RCW 4.16.340 allows victims of abuse to sue their abusers within three years of the discovery of the injury, even if that discovery is made decades after the illegal acts occurred. The statute’s tolling provision is expansive, but is warranted given the unique nature of the abuser/victim relationship, and the emotional trauma the abuse inflicts. However, the Legislature never intended to extend the statute to claims brought by the parents of the victim against an organization for its negligent failure to prevent the abuse. Incorporating the statutory definition of childhood sexual abuse into subsection (1) shows that the statute applies only to “claims . . . brought . . . for injury suffered as a result of . . . [a sex offense] committed by the defendant against a complainant.” RCW 4.16.340(1),(5). Legislative history supports this plain language by specifying that the act tolls the statute of limitation in suits “against the abuser.” This reading is also consistent with other states’ interpretation of analogous statutory language. The majority’s decision to apply the tolling provisions of RCW 4.16.340 to suits against non-abusers cannot be reconciled with the Legislature’s unequivocal mandate.
II
Given the fact that RCW 4.16.340 does not toll the statute of limitation, the court must determine whether the common law discovery rule applies to toll the statute of limitation and allow the Plaintiffs’ claims. I believe that the discovery rule does not apply. Accordingly, the Plaintiffs’ claims are time barred.
Generally, in suits for negligent injury, the cause of action accrues at the time the act or omission occurs. In re Estate of Hibbard, 118 Wn.2d 737, 744-45, 826 P.2d 690 (1992). This rule reflects a balancing of the remedial goals of the justice system with the “recognition that compelling *749one to answer a stale claim is in itself a substantial wrong.” Id. at 745. However, where a plaintiff lacks the means or ability to ascertain that a wrong has been committed, Washington courts have created an exception known as the common law discovery rule. Metropolitan Servs., Inc. v. City of Spokane, 32 Wn. App. 714, 721, 649 P.2d 642, review denied, 98 Wn.2d 1008 (1982). The discovery rule tolls the statute of limitation until the time the plaintiff knew, or in the exercise of due diligence should have known, of the injury that the negligence has caused. Hibbard, 118 Wn.2d at 752. Because the rule compels a defendant to answer stale claims, this court has applied it only in limited circumstances in which the plaintiff lacked the means to ascertain that a wrong had been committed. This court has previously applied the rule in cases of professional malpractice, occupational diseases and fraudulent concealment. Bowles v. Department of Retirement Sys., 121 Wn.2d 52, 80, 847 P.2d 440 (1993).
Whether or not to extend the discovery rule to the circumstances of any case is fundamentally a “judicial policy determination.” Gazija v. Nicholas Jerns Co., 86 Wn.2d 215, 221, 543 P.2d 338 (1975). This court decided in Tyson v. Tyson, 107 Wn.2d 72, 727 P.2d 226 (1986) that the injustice of forcing defendants to face stale claims outweighed the plaintiffs’ right to have the statute of limitation tolled until discovery of the injury. Tyson rejected the application of the common law discovery rule in childhood sexual abuse cases, stating that:
If we applied the discovery rule to such actions, the statute of limitations would be effectively eliminated and its purpose ignored. A person would have an unlimited time to bring an action, while the facts became increasingly difficult to determine. The potential for spurious claims would be great and the probability of the court’s determining the truth would be unreasonably low.
107 Wn.2d at 79. Tyson thus mandated that claims by victims of sexual assault must be brought within the applicable statute of limitation.
*750RCW 4.16.340 specifically overruled Tyson regarding suits between a victim and an abuser by tolling the statute of limitation until the victim discovers an injury, regardless of when the abuse occurred. As explained above, RCW 4.16.340 does not encompass negligence claims brought by the parents of a victim against the abuser’s employer. We must assume by this exclusion that the Legislature intended to change the statute of limitation only as it applies to claims brought for intentional sexual abuse. See, e.g., State ex rel. Port of Seattle v. Department of Pub. Serv., 1 Wn.2d 102, 112, 95 P.2d 1007 (1939) (“expressio unius est esclusio alteráis”—the mention of one thing implies the exclusion of another thing). See also State v. Williams, 94 Wn.2d 531, 537, 617 P.2d 1012 (1980) (when a statute specifically designates the things or classes of things upon which it operates, it is inferred that the Legislature intended to exclude any omitted matters). Now the Flaintiffs ask this court, as a matter of judicial policy, to augment the scope of RCW 4.16.340 by extending the common law discovery rule to negligence suits against the abuser’s employer.
Given the Legislature’s decision not to extend the statute of limitation for negligence suits, there is no justification for this court to independently adopt what the Legislature has rejected. “[I]t is in areas of legislative inactivity that the judiciary may safely perform a creative role.” Burkhart v. Harrod, 110 Wn.2d 381, 389, 755 P.2d 759 (1988) (quoting Cornelius J. Feck, Comments on Judicial Creativity, 69 Iowa L. Rev. 1, 9 (1983-84)). In Burkhart, the plaintiff asked this court to adopt a rule of social host liability. We declined to do so, explaining that the Legislature had already acted in the area by imposing penalties on those who sell alcohol to intoxicated persons. The Legislature did not impose similar penalties on those who give alcohol away, and this distinction implied that the Legislature intended to treat commercial hosts differently than social hosts. Burkhart, 110 Wn.2d at 388. Because the Legislature is in a superior position to weigh competing societal interests, we should defer when the Legislature *751takes a constructive role in shaping tort law. Burkhart, 110 Wn.2d at 385.
In regard to the statute of limitation in childhood sexual abuse cases, the Legislature has evinced its commitment to shaping policy by enacting RCW 4.16.340 and repeatedly amending it to define its scope. See Laws of 1989, ch. 317 § 1 (clarifying the accrual provision for a person under the age of 18); Laws of 1991, ch. 212, § 1 (explaining that the discovery of less serious injuries does not commence the period of limitations). This court should not intrude on the Legislature’s decision to extend the statute of limitation in suits against the abuser, but not in suits against negligent entities. To act where the Legislature has chosen not to act by applying the discovery rule to negligence suits would usurp legislative policy decisions through judicial activism.
Even without the Legislature’s actions in this area, extending the common law discovery rule to the Plaintiffs’ claims would be unwise. The harm caused by indefinitely extending the statute of limitation for suits against organizations that negligently fail to prevent abuse outweighs the harm to the individual plaintiff who may be precluded from bringing a claim. Without the discovery rule, a plaintiff must bring a negligence claim within three years of the sexual abuse, or within three years of the plaintiff’s 18th birthday. If a plaintiff exceeds this time, a claim against the organization will be lost. However, a plaintiff will retain a cause of action against an abuser under RCW 4.16.340.
Any harm to a plaintiff who loses a cause of action by failing to bring it within the statute of limitation is outweighed by the harm to the defendants faced with stale claims. Defendants’ ability to present a meaningful defense is compromised over time. Important evidence may be lost or forgotten. In intentional tort cases against an abuser, the issue at trial will be whether the abuse occurred. Testimony of the victim and family members regarding this traumatic event will play a crucial role in determining the facts. In contrast, negligence suits against an organiza*752tion rest on who in management knew about the abuser’s propensity, when they knew it, and what they could reasonably have done to prevent the abuse from occurring. Evidence (testimonial or documentary) of the mental state of the managers of an organization is particularly susceptible to loss and mistake with the passage of time. Accordingly, requiring defendants to answer allegations of negligence so long after it occurred may limit their opportunity to produce exculpatory evidence. For example, just in the cases before us, at least one witness has died, Diocese files are missing and several other witnesses’ memories have faded.
Furthermore, allowing stale claims against religious and community groups would have serious social repercussions. Employers and other organizations will face a perpetual threat of liability for negligent omissions that occurred decades earlier. Churches, synagogues, boy and girl scouts, youth sports leagues, and other groups will all be hindered in their financial planning and insurance decisions for the future, because they will never be free from the threat of suit.
Extending the common-law discovery rule to these cases would result in profound unfairness to the defendants. This court should be loathe to impinge on the legislative decision to extend the statute of limitation only in claims brought by a victim against an abuser. This is true especially in light of the negative societal impact of applying the common law discovery rule to negligence claims against organizations that fail to prevent abuse.
CONCLUSION
Contrary to the majority, the childhood sexual abuse statute does not provide the Plaintiffs in this case with a means to end run the statute of limitation. By its plain language, RCW 4.16.340 does not apply to claims brought against the employer of the abuser. Further, in light of both Washington case law and RCW 4.16.340, we should decline to extend the common-law discovery rule to childhood sexual abuse *753suits alleging negligence. The majority’s holding not only undermines the Legislature’s efforts to shape the law in this area, but also exposes religious and community groups to liability and accusations against which they will have no meaningful opportunity to defend. Because I believe the Plaintiffs’ claims against the churches were time barred under the statute of limitation, I respectfully dissent.24
Guy, C.J., and Dolliver, J. Pro Tern., concur with Durham, J.

I dissent only as to the application of RCW 4.16.340 and the common-law discovery rule to negligence claims against non-perpetrators. Although I would not reach the issue, I agree with the majority’s analysis regarding the existence of a duty in Funkhouser v. Wilson.